Citation Nr: 0719534	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1940 to August 
1946.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
in which the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective November 29, 
2001.  In May 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in August 2005.

In June 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the November 29, 2001, effective date of the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by interrupted sleep, occasional 
nightmares, irritability, anxiety, depression, and some 
impairment in concentration; these symptoms reflect no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 2005 rating action on appeal.  In a May 2005 post-
rating letter, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service connection and a higher 
rating for PTSD, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  The August 2005 SOC notified 
the appellant of the criteria for higher rating for 
psychiatric disability, to include PTSD.  After issuance of 
each notice described above, and opportunity for the 
appellant to respond, the June 2006 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).  

The Board points out that a May 2007 post-rating letter 
informed the appellant how effective dates are assigned and 
the type of evidence that impacts those determinations.  
Although the claim was not readjudicated after this letter, 
the timing of this notice is not shown to prejudice the 
veteran.  As the Board's decision herein denies the veteran's 
claim for a higher initial rating, no effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as outpatient treatment 
records from the VA Medical Centers (VAMCs) in Boston and 
Lowell, Massachusetts, and reports of VA examination of the 
veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, 
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

The veteran was seen at both the Boston and Lowell VAMCs from 
September 2002 to February 2005 for evaluation and treatment 
for depression and his PTSD.  These records reflect Global 
Assessment of Functioning (GAF) scores for the veteran 
ranging between 40 and 75.

The veteran underwent a contract A examination in June 2002.  
The veteran reported getting nervous and shaking inside.  It 
was noted that the veteran had never seen a psychiatrist or 
taken any psychotropic medications.  The veteran reported 
some recollection of intrusive and distressing thoughts four 
or five times a week with recurrent nightmares once in 
awhile.  He seldom had flashbacks.  He claimed to avoid 
crowds, to being depressed for months, to having some 
survivor guilt because friends had died, to having a bad 
temper, and trouble sleeping.  He jumped at noises.  The 
veteran denied any suicidal or homicidal attempts or 
hallucinations.

On mental status examination, the veteran was oriented to 
time, place and person.  It was noted his intelligence 
appeared to be average.  It also was noted that the veteran 
arrived on time and that he drove himself to the interview.  
He was casually dressed, neatly groomed, and well nourished.  
He was relaxed without signs of psychomotor agitation or 
retardation.  His speech was fluent and coherent and his 
attitude was cooperative and pleasant.  His mood was noted as 
euthymic with congruent affect.  His thought processing was 
logical and goal-directed.  The Axis I diagnosis was 
generalized anxiety and depression not otherwise specified, 
and the examiner assigned a GAF score of 75.  It was noted 
that the veteran did not meet the full criteria for PTSD at 
that time.

A September 2002 VA medical record notes that a Lowell VAMC 
clinical social worker assigned a the veteran a GAF score of 
47.  

An October 2002 VA outpatient medical record includes 
notation that the veteran drank heavily post service until 
sometime in the 1970s when he began to feel his drinking was 
a problem.  

In a February 2003 letter, the Lowell VAMC social worker 
indicated that the veteran had never approached the VA for 
PTSD before 1992, as he avoided speaking about his war 
experience and military-related issues.  The social worker 
commented that the veteran had significant PTSD symptoms that 
interfered with his social contacts as he stayed mostly in 
the house and avoided people with severe social impairment.

The report of an April 2003 PTSD psychology assessment 
undertaken at the Boston clinic reflects an Axis I diagnosis 
of anxiety disorder not otherwise specified with PTSD 
features.  The assessment report was based on the veteran's 
self-report, structured diagnostic interviews, psychometric 
testing, a review of medical records, and telephone 
interviews with the veteran's wife and brother-in-law.  The 
report includes notations that the veteran was transferred 
from his battle station prior to the sinking of his ship in 
World War II, and his replacement was killed in the resulting 
torpedo blast.  

At the time of the assessment, the veteran had been married 
for 52 years and reported a good relationship with his wife.  
He also reported getting along well with most everyone.  He 
said he was not then bothered by anything out of the 
ordinary, but for caring for his wife and being afraid to 
drive due to a recent car accident.  His brother-in-law 
reported the veteran had become increasingly nervous, had 
been having panic attacks, and had nightmares in the past 
three to four years.  He said the veteran was irritable and 
snapped at his sons and others.  

On mental status examination, it was noted that, for all his 
appointments, the veteran was punctual, adequately dressed, 
pleasant in demeanor and cooperative.  He did have difficulty 
answering questions about his emotional states and symptom 
presentation.  The veteran did not exhibit thought disorder 
and denied suicidal and homicidal ideation. The examiner 
noted exposure to numerous potentially traumatic stressors 
from the torpedoing of his ship in World War II, the death of 
his 11-year-old daughter, the death of his son, the death of 
his brother, learning that he had lung cancer in 1978, 
learning that he had prostate cancer in 1994, and a car 
accident in October 2002.  Reported symptoms included 
recurrent and intrusive recollections of his military trauma 
and the car accident and unspecified but agitated nightmares 
since the 1950s; persistent avoidance of thoughts, feelings, 
or conversations associated with past traumas and avoidance 
of crowds; and exaggerated startle response with short temper 
and irritability.

The examiner noted discrepancies in test results and 
concluded that it was unclear whether the veteran's symptoms 
were related to combat.  However, the report noted it was 
undeniable that the veteran suffered from anxiety and 
depressive symptomatology, part of which was linked to his 
military experiences.  On the positive side, the report noted 
that the veteran coped well with his traumas with his long 
marriage and good family relationships.

The veteran underwent a contract VA examination in July 2003.  
According to the examination report, the veteran complained 
of depression deeper than the previous year.  He complained 
of a depressed mood, not wanting to go anywhere, having the 
shakes, being nervous inside, and insomnia.  The veteran 
reported sleeping problems, nightmares, avoiding people, and 
yelling at his wife.  He jumped at loud noises.  He denied 
suicidal or homicidal attempts or hallucinations.  

On mental status examination, the veteran was oriented to 
time, place, and person.  His intelligence appeared to be 
average, but he had difficulty following commands.  It was 
noted that the veteran had decreased attention and 
concentration.  It also was noted that the veteran arrived on 
time escorted by his wife.  He was casually dressed and 
neatly groomed.  He was relaxed without signs of psychomotor 
agitation, but it was noted that he was somehow 
psychologically retarded.  His speech was fluent and 
coherent, but somehow slow.  His attitude was cooperative.  
His mood was depressed with flat affect. The Axis I diagnosis 
was major depression, rule out pseudodementia.  He was given 
a GAF score of 60.  It was noted that the veteran did not 
meet the criteria for PTSD.  

According to a March 2004 VA outpatient medical record, sleep 
disruption and nightmares were the veteran's chief problems 
as a result of PTSD.

An April 2004 VA outpatient medical record reflects the 
veteran's new patient evaluation for PTSD at the Lowell VAMC.  
It was noted the veteran had no history of inpatient 
psychiatric care or of suicide attempts or of treatment with 
psychotropics.  According to the record, the veteran began 
his first mental health care at VA approximately a year 
earlier.  He reported alcohol abstinence since 1980.  The 
veteran was described as married, that he lived with his 
wife, and had 5 children and many grandchildren.  He retired 
from employment at the age of 62.  The veteran reported 
difficulties sleeping and concentrating, but no psychotic 
symptoms.  A GAF score of 40 was given.

During a May 2004 psychiatric visit to the Lowell VAMC, the 
veteran received a 45 GAF score.

The veteran underwent a VA examination in April 2006.  
According to the examination report, the veteran continued to 
experience strong survivor's guilt regarding the torpedoing 
and sinking of his ship in the Pacific in November 1942.  The 
veteran reported nightmares that while not on a regular basis 
were sufficiently frequent to make him upset.  He reported 
encountering a horrific time trying to sleep with being up to 
two to three hours a night.  He also said that he continued 
to have panic attacks from time to time; that he was 
irritable and snapped at his son and others; and that he was 
continually nervous.  The veteran had an intense startle 
response and continued to argue about small and stupid 
things.  The veteran reported a number of post-service 
traumatic events including: the death of his daughter and 
brother, lung cancer and prostrate cancer, and being 
sideswiped in a car accident four years before.  According to 
the report, the veteran did not have flashbacks during the 
daytime and tried to use numbing and avoidance as his major 
coping mechanism.  The veteran had not worked since about 
1980 after retiring from the federal government as a computer 
operator.  The veteran has five children and 12 
grandchildren.  Along with his brother-in-law, he went to the 
senior center regularly to play pool and eat a meal and 
enjoyed interacting with high school youngsters on 
Wednesdays.  His children visit on a regular basis.

On mental status examination, it was noted that the veteran 
reported on time, was dressed casually, was cooperative and 
friendly and oriented to time, place and person.  According 
to the report, the veteran used denial and dissociation to 
cope with his many stressors which he pushed to recede in his 
consciousness.  The veteran displayed high levels of anxiety, 
inner psychic agitation and emotional lability.  Judgment was 
described as fair.  There was no evidence of any thought 
disorder, no delusions, no disorganized thinking or 
hallucinations, although the veteran did report major sleep 
disturbance and an exaggerated startle response.  The 
examiner described him as emotionally numb in reference to 
his traumatic stressors and losses.  He denied any homicidal 
or suicidal ideation.  The examiner diagnosed PTSD and 
assigned a GAF score of 55.

III.  Higher Rating for PTSD

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
PTSD under Diagnostic Code (DC) 9411.  However, psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula.  See 38 C.F.R. 
§ 4.130 (2006).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266,  
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2006). 

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the November 29, 2001 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 30 
percent rating assigned.  

Collectively, the medical evidence of record reflects that 
the veteran's PTSD has been characterized, primarily, by 
anxiety, depression, sleep disturbances, occasional 
nightmares, and impaired concentration.  Though the veteran 
is now retired, these symptoms are reflective of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), the level of impairment contemplated in the 
assigned 30 percent disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that with the exception of flattened 
affect and difficulty in understanding complex commands, both 
noted on July 2003 contract VA examination, the veteran has 
not been found to have any other symptoms included among the 
criteria for the 50 percent rating, to include panic attacks 
at least once a week; circumstantial, circumlocutory, or 
stereotyped speech; impairment of memory; impaired judgment; 
impaired abstract thinking; or other symptoms that are 
characteristic of a 50 percent rating.  The veteran has some 
documented symptoms of anxiety, anxious mood, depression, and 
impaired concentration, and occasional difficulty in 
interpersonal relationships, although these have not been 
shown to limit his ability to function independently on a 
daily basis.  Additionally, VA outpatient treatment records 
dated from September 2002 to February 2005 show that the 
veteran was able to maintain a family relationship with his 
wife and children, had goal-directed thought processes, and 
reported daily social and interpersonal relationships.  

Thus, while the medical evidence indicates that the veteran's 
PTSD has resulted in two of the symptoms listed among those 
included in the criteria for the 50 percent rating, his 
overall symptoms, and level of impairment due to service-
connected PTSD, have been more consistent with the criteria 
for the 30 percent rating.

The Board also points out that none of the GAF scores 
assigned since November 29, 2001, alone, provides a basis for 
assignment of any higher disability rating for the veteran's 
PTSD.  

As indicated above, VA outpatient mental health records dated 
between September 2002 and February 2005 reflect various 
assigned GAF scores of between 40 and 75, and on the most 
recent April 2006 VA examination, the examiner assigned a GAF 
score of 60.  According to the DSM-IV, GAF scores ranging 
between 31 and 40 are assigned when there is some impairment 
in reality testing or communication (like speech is at times 
illogical, obscure, or irrelevant) or there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  GAF 
scores ranging between 41 and 50 are assigned when there are 
serious symptoms (like suicidal ideation, severe obsessional 
rituals, or frequent shoplifting) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
51 and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning (e.g., theft within the household), but the 
individual generally is functioning pretty well and has some 
meaningful interpersonal relationships.  GAF scores between 
71 and 80 are assigned if, when symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) or no more than slight impairment in social or 
occupational functioning.  

In this case, the reported symptomatology is consistent with 
no more than moderate symptoms or moderate difficulty in 
social and occupational functioning, and some sleep 
disturbance, which is also consistent with no greater 
impairment than that contemplated by the initial 30 percent 
rating.  While VA medical records dated in September 2002, 
April 2004 and May 2004, reflects description of the 
veteran's PTSD as seriously impairing with GAF scores in the 
40s, those assessments do not change the fact that, to date, 
the actual symptomatology shown in the record is consistent 
with the initial 30 percent rating assigned, as is the GAF 
score of 60 assigned by the July 2003 VA examiner, and the 
GAF score of 55 assigned by the most recent, April 2006 VA 
examiner.  Clearly, moreover, the higher scores assigned-
above 60-are indicative of even less impairment than 
contemplated in the initial 30 percent rating assigned. 

The competent medical evidence of record reflects that the 
veteran exhibited none of the symptoms identified in the DSM-
IV as reflective of a GAF score in the 40s.  Even 
acknowledging that the veteran has experienced some periods 
of irritability and difficulty in interpersonal 
relationships, he described a normal relationship with his 
family and normal interpersonal interactions with daily 
visits to a senior citizen center.  Accordingly, the assigned 
GAF scores in the 40s (and even those in the 70s) are not 
supported by the medical evidence of record.  Although the 
veteran showed signs of occupational and social impairment, 
his general functioning, routine daily behavior, self-care, 
and conversation appeared essentially normal.

In short, the Board finds that, since the effective date of 
the grant of service connection, the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating.  See 38 C.F.R.  § 4.7 (2006).  As the 
criteria for the next higher, 50 percent rating has not been 
met, it follows that the criteria for an even higher rating 
(70 or 100 percent) likewise have not been met.

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating represents the maximum rating 
assignable since the November 29, 2001 effective date of the 
grant of service connection for the veteran's PTSD.  As such, 
there is no basis for a staged rating, pursuant to Fenderson, 
and the claim for a higher initial rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim for 
a higher rating for PTSD, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


